              Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 1 of 7
                                                                                            ^ ^6 ^ p
                                                                                          T-^.           '    /-./?



                                                                                            'c^ss^.
                                                                                               '' °^/c;T -^
                     IN THE UNITED STATES DISTRICT COURT FOR THE                       ^-
                                    DISTRICT OF PUERTO RICO
                                                                                        iJS 0<^
                                                                                                  rrn
                                                                             ^,^'^CP^T f
                                                                   INDICTMENT ' ^^''" ';UA^ P/^^
  UNITED STATES OF AMERICA,                                                                       7 Q 9 -'°
                                                      Criminal No. 19   - 56^ r_FA&}
                       Plaintiff,
                                                                   Violations:
         V.                                           21 U.S.C.§§846
                                                      21U.S.C.§§841(a)(l)and(b)(l);
  BRYAN GILBERT DIAZ DE JESUS,                        21 U.S.C. §§843(b)
  AKA BRYAN GILBERT DE JESUS,                         21 U.S.C. §§331(a)and333(a)(2)

                      Defendant.
                                                                        Forfeiture:
                                                                21 U.S.C. §§853&881

                                                        EIGHT COUNTS AND FORFEITURE
                                                                ALLEGATION



THE GRAND JURY CHARGES


                                              COUNT ONE
               Conspiracy to Possess with Intent to Distribute Controlled Substances
                    Title 21, United States Code, Sections 846, 841(a)(l) and (b)(l)

       In or about May 2019, and continuing until on or about August 26, 2019, in the District of Puerto

Rico and within the jurisdiction of this Court,

                                    BRYAN GILBERT DIAZ-DEJESUS,
                                    AKA BRYAN GILBERT DE JESUS,


the defendant herein, did knowingly and intentionally combine, conspire and agree with diverse other


persons known and unknown to the Grand Jury to commit an offense against the United States, that is,to


knowingly and intentionally possess with intent to distribute and to distribute controlled substances, to


wit: 40 grams or more of a mixture or substance containing a detectable amount ofN-phenyl-N-[l-(2"


phenylethyl)-4-piperidinyl] propanamide commonly laiown as fentanyl, a Schedule II Controlled
              Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 2 of 7




Substance; a mixture or substance containing a detectable amount of cocaine, a Scheduled II Narcotic


Drug Controlled Substance; a mixture or substance containing a detectable amount of heroin, a Scheduled


I Controlled Substance. All in violation of Title 21, United States Code, sections 846; 841(a)(l);

(b)(l)(B)(vi);and(b)(l)(C).

                                              COUNT TWO
                     Possession With Intent to Distribute Controlled Substances
                     Title 21, United States Code, Section 841(a)(l) and (b)(l)(B)

       In or about May 2019, and continuing until on or about August 26, 2019, in the District of Puerto

Rico and within the jurisdiction of this Court,

                                 BRYAN GILBERT DIAZ-DEJESUS,
                                 AKA BRYAN GILBERT DE JESUS,

the defendant herein, did knowingly and intentionally possess with the intent to distribute 40 grams or

more of a mixture or substance containing a detectable amount of N-phenyl-N-[l-(2-phenylethyl)-4-


piperidinyl] propanamide commonly known as fentanyl, a Schedule II Controlled Substance; all in

violation of Title 21, United States Code, Section 841(a)(l) and (b)(l)(B)(vi).

                                             COUNT THREE
                     Possession With Intent to Distribute Controlled Substances
                       Title 21, United States Code, Section 841(a)(l) and (b)(C)
       In on or about May 2019, and continuing until on or about August 26, 2019, in the District of

Puerto Rico and within the jurisdiction of this Court,

                                 BRYAN GILBERT DIAZ-DEJESUS,
                                 AKA BRYAN GILBERT DE JESUS,

the defendant herein, did knowingly and intentionally possess with the intent to distribute a mixture or

substance containing a detectable amount of cocaine, a Scheduled II Narcotic Drug Controlled Substance;


all in violation of Title 21, United States Code, Section 841(a)(l) and (b)(I)(C).
              Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 3 of 7




                                              COUNT FOUR
                      Possession With Intent to Distribute Controlled Substances
                       Title 21, United States Code, Section 841(a)(l) and (b)(C)
       In or about May 20 19, and continuing until on or about August 26, 2019, in the District of Puerto

Rico and within the jurisdiction of this Court,

                                  BRYAN GILBERT DIAZ-DEJESUS,
                                  AKA BRYAN GILBERT DE JESUS,

the defendant herein, did knowingly and intentionally possess with the intent to distribute a mixture or

substance containing a detectable amount of heroin, a Scheduled I Controlled Substance; all in violation


of Title 21. United States Code. Section 841(a)(l) and (b)(l)(C).




                                              COUNT FIVE
                    Introduction of Misbranded Drugs Into Interstate Commerce
                      Title 21, United States Code, Sections 331(a) and 333(a)(2)

       In or about May 20 19, and continuing until on or about August 26, 2019, in the District of Puerto

Rico and within the jurisdiction of this Court,

                                 BRYAN GILBERT DIAZ-DEJESUS,
                                 AKA BRYAN GILBERT DE JESUS,


the defendant herein, did introduce and cause the introduction into interstate commerce, and with the intent


to defraud and mislead, a "drug" as defined at Title 21, United States Code, Section 321(g)(l)

specifically, N-phenyl-N-[l-(2-phenylethyl)-4-piperidinyl] propenamide, commonly known as fentanyl—


that was misbranded within the meaning of Title 21, United States Code, Section 352(f)(l), in that the

drug's labeling failed to bear adequate directions for use, all in violation of Title 21, United States Code,

Sections 331(a) and 333(a)(2).
               Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 4 of 7




                                                COUNT SIX
                                       Use of Communication Facility
                                Title 21, United States Code, Section 843(b)

         On or about August 8, 2019, in the District of Puerto Rico and within the jurisdiction of this Court,

                                  BRYAN GILBERT DIAZ-DEJESUS,
                                  AKA BRYAN GILBERT DE JESUS,

the defendant herein, did knowingly and intentionally use a communication facility, a postal station, in


facilitating the commission of any act or acts constituting a felony under Title 21, United States Code,


Sections 846 and 841, that is, the offenses set forth in Counts One through Four of this indictment

incorporated by reference herein. All in violation of Title 21, United States Code, Section 843(b).




                                              COUNT SEVEN
                                      Use of Communication Facility
                                Title 21, United States Code, Section 843(b)

         On or about August 22, 2019, in the District of Puerto Rico and within the jurisdiction of this

Court,

                                  BRYAN GILBERT DIAZ-DEJESUS,
                                  AKA BRYAN GILBERT DE JESUS,

the defendant herein, did knowingly and intentionally use a communication facility, a postal station, in


facilitating the commission of any act or acts constituting a felony under Title 21, United States Code,

Sections 846 and 841, that is, the offenses set forth in Counts One through Four of this indictment

incorporated by reference herein. All in violation of Title 21, United States Code, Section 843(b).
               Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 5 of 7




                                            COUNT EIGHT
                                     Use of Communication Facility
                              Title 21, United States Code, Section 843(b)



         On or about August 26, 2019, in the District of Puerto Rico and within the jurisdiction of this

Court,


                                 BRYAN GILBERT DIAZ-DEJESUS,
                                 AKA BRYAN GILBERT DE JESUS,

the defendant herein, did knowingly and intentionally use a communication facility, a postal station, in


facilitating the commission of any act or acts constituting a felony under Title 21, United States Code,

Sections 846 and 841, that is, the offenses set forth in Counts One through Four of this indictment

incorporated by reference herein. All in violation of Title 21, United States Code, Section 843(b).




                                             LEFT BLANK
              Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 6 of 7




                            NARCOTICS FORFEITURE ALLEGATION
                           Title 21, United States Code, Sections 853 & 881

The Grand Jury further finds that:

    1. The allegations contained in Count One through Eight of this Indictment are hereby realleged

       and incorporated by reference for the puq)ose of alleging forfeitures pursuant to Title 21, United

       States Code, Section 853.


   2. Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in violation


       of Title 21, United States Code, Sections 841,843,846,331 and 332, the defendant Bryan Gilbert

       Diaz-De Jesus, aka Bryan Gilbert De Jesus shall forfeit to the United States of America any

       property constituting, or derived from, any proceeds obtained, directly or indirectly, as the result


       of such offense and any property used, or intended to be used, in any manner or part, to commit,


       or to facilitate the commission of, the offense.


   3. If any of the property described above, as a result of any actor omission of the defendants]:

               a. cannot be located upon the exercise of due diligence;


               b. has been transferred or sold to, or deposited with, a third party;


               c. has been placed beyond the jurisdiction of the court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which camiot be divided without

                      difficulty,
              Case 3:19-cr-00566-FAB Document 15 Filed 09/12/19 Page 7 of 7




the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p).




                                                              TRUE BILL
ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney                                                      o a'


                                                              FOREPERSON

             ed Stat^s/Attomey                                Date: S>pfo^b^ 11| ZOI ^
                                                                                     0.

Chief, Criminal Division




                              ^^-^
AIberfo R. Lopez-Rocafort
Assistant United States Attorney
Deputy Chief, Gang Unit




L^fe^^.
Maria L. Montanez-Concepcioi
Assistant United States Attorney
